Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 2-10-21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,505,662; 9,882,672; 9,312,982 and 8,948,205 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

-Claims 1-9 are allowable because the prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified in each independent claim as following:

Independent Claim 1. 
An apparatus for processing data in an optical transport network (OTN), the apparatus comprising: 
a processor and a computer-readable non-transitory medium having a plurality of computer-executable instructions stored thereon which, when executed by the processor, cause the processor to: 
map a low order optical channel data unit (LO ODU) signal into a payload area of an optical channel data tributary unit (ODTU) signal; 
multiplex the ODTU signal into a high order optical channel payload unit (HO OPU), 
wherein the ODTU signal occupies M time slots of the HO OPU, and M is an integer larger than 1, and 
wherein the ODTU signal carries overhead information in an overhead area of the ODTU signal, the overhead information is only presented in an overhead area associated with a last tributary slot among tributary slots that are occupied by the ODTU signal; 
map the HO OPU into a high order optical channel data unit (HO ODU); 
map the HO ODU into a high order optical channel transport unit (HO OTU) signal; and 
send the HO OTU signal.  

Independent Claim 4. 
An apparatus for processing data in an optical transport network (OTN), the apparatus comprising: 
a processor and a computer-readable non-transitory medium having a plurality of computer-executable instructions stored thereon that, when executed by the processor, cause the processor to: 
map a low order optical channel data unit (LO ODU) signal into a payload area of an optical channel data tributary unit (ODTU) signal, 
wherein the ODTU signal occupies M time slots of a high order optical channel payload unit (HO OPU) and M is an integer larger than 1, and 
wherein the ODTU signal carries overhead information in an overhead area of the ODTU signal, the overhead information is only presented in an overhead area associated with a last tributary slot among tributary slots that are occupied by the ODTU signal; and 
multiplex the ODTU signal into the HO OPU.  

Independent Claim 7. 
A method for processing data in an optical transport network (OTN), applied to an apparatus comprising a processor, the method comprising: 
mapping a low order optical channel data unit (LO ODU) signal into a payload area of an optical channel data tributary unit (ODTU) signal that includes an overhead area for carrying overhead information, 
wherein the ODTU signal occupies M time slots of a high order optical channel payload unit (HO OPU), and M is an integer larger than 1, and 
wherein the overhead information is only presented in an overhead area associated with a last tributary slot among tributary slots that are occupied by the ODTU signal; multiplexing the ODTU signal into the HO OPU; 
mapping the HO OPU into a high order optical channel data unit (HO ODU); 
mapping the HO ODU into a high order optical channel transport unit (HO OTU) signal; and 
sending the HO OTU signal.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148.  The examiner can normally be reached on 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464